In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*********************
DOUGLAS A. DINUNZIO,                *
                                    *
                                    *       No. 14-1151V
                  Petitioner,       *       Special Master Christian J. Moran
                                    *
v.                                  *       Filed: April 5, 2016
                                    *
SECRETARY OF HEALTH                 *       Attorneys’ fees and costs; award
AND HUMAN SERVICES,                 *       in the amount to which respondent
                                    *       has not objected
                  Respondent.       *
*********************
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Julia W. McInerny, United States Dep’t of Justice, Washington, D.C., for
respondent.


     UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS1

      On April 5, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
(the “Vaccine Act”). Petitioner alleged that he suffered Guillain-Barre syndrome.
On December 15, 2015, the undersigned issued a decision awarding compensation
to petitioner based on the parties’ stipulation. Because petitioner received
compensation, petitioner is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).

      On April 5, 2016, petitioner filed an unopposed motion for attorneys’ fees
and costs.3 Petitioner requests attorneys’ fees and costs in the amount of
$25,000.00 for a total amount of $25,000.00. Id. at 1. In compliance with General
Order #9, petitioner has filed a signed statement indicating petitioner incurred no
out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of
opposition from respondent, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs.

     Accordingly, the undersigned awards the total of $25,000.004 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s
counsel Nancy R. Meyers.

          The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                         s/Christian J. Moran
                                                         Christian J. Moran
                                                         Special Master
3
    In the motion, petitioner states that respondent has no objection to petitioner’s request.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
5
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                    2